 
EXHIBIT 10.1
 
SONOSITE, INC.
 
1998 Nonofficer Employee Stock Option Plan
(as amended and restated on July 25, 2002)
 
1.    Purpose
 
The purpose of the Plan is to enhance the long-term shareholder value of the
Corporation by offering opportunities to selected employees to participate in
the Corporation’s growth and success, and to encourage them to remain in the
service of the Corporation and its subsidiaries and to acquire and maintain
stock ownership in the Corporation.
 
2.    Definitions
 
The following terms have the corresponding meanings for purposes of the Plan:
 
“Change in Control” means
 
(a)  a “Board Change.” For purposes of the Plan, a Board Change shall have
occurred if a majority of the seats (other than vacant seats) on the
Corporation’s Board of Directors (the “Board”) were to be occupied by
individuals who were neither (i) nominated by a majority of the Incumbent
Directors nor (ii) appointed by directors so nominated. An “Incumbent Director”
is a member of the Board who has been either (i) nominated by a majority of the
directors of the Corporation then in office or (ii) appointed by directors so
nominated, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) or other actual or threatened solicitation of proxies or consents by or
on behalf of a Person (as defined in Section 2(b)) other than the Board; or
 
(b)  The acquisition by any individual, entity or group (within the meaning of
Section 13(d) (3) or 14(d) (2) of the Exchange Act) (a “Person”) of “Beneficial
Ownership” (within the meaning of Rule 13d3 promulgated under the Exchange Act)
of (i) 20% or more of either (A) the then outstanding shares of common stock
(the “Outstanding Corporation Common Stock”) or (B) the combined voting power of
the then outstanding voting securities of the Corporation entitled to vote
generally in the election of directors (the “Outstanding Corporation Voting
Securities”), in the case of either (A) or (B) of this clause (i), which
acquisition is not approved in advance by a majority of the Incumbent Directors
or (ii) 33% or more of either (A) the Outstanding Corporation Common Stock or
(B) the Outstanding Corporation Voting Securities, in the case of either (A) or
(B) of this clause (ii), which acquisition is approved in advance by a majority
of the Incumbent Directors; provided, however, that the following acquisitions
shall not constitute a Change in Control: (x) any acquisition by the
Corporation, (y) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or any corporation controlled by the
Corporation, or (z) any acquisition by any corporation pursuant to



--------------------------------------------------------------------------------

a reorganization, merger or consolidation, if, following such reorganization,
merger or consolidation, the conditions described in clauses (i), (ii) and (iii)
of the following subsection (c) are satisfied; or
 
(c)  Approval by the shareholders of the Corporation of a reorganization, merger
or consolidation, in each case, unless, following such reorganization, merger or
consolidation, (i) more than 60% of, respectively, the then outstanding shares
of common stock of the corporation resulting from such reorganization, merger or
consolidation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Corporation Common Stock and
Outstanding Corporation Voting Securities immediately prior to such
reorganization, merger or consolidation in substantially the same proportions as
their ownership, immediately prior to such reorganization, merger or
consolidation, of the Outstanding Corporation Common Stock and Outstanding
Corporation Voting Securities, as the case may be, (ii) no Person (excluding the
Corporation, any employee benefit plan (or related trust) of the Corporation or
such corporation resulting from such reorganization, merger or consolidation and
any Person beneficially owning, immediately prior to such reorganization, merger
or consolidation, directly or indirectly, 33% or more of the Outstanding
Corporation Common Stock or Outstanding Corporation Voting Securities, as the
case may be) beneficially owns, directly or indirectly, 33% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such reorganization, merger or consolidation or the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors, and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such reorganization, merger or consolidation were Incumbent Directors at
the time of the execution of the initial agreement providing for such
reorganization, merger or consolidation; or
 
(d)  Approval by the shareholders of the Corporation of (i) a complete
liquidation or dissolution of the Corporation or (ii) the sale or other
disposition of all or substantially all of the assets of the Corporation, other
than to a corporation, with respect to which following such sale or other
disposition, (A) more than 60% of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Corporation Common Stock and
Outstanding Corporation Voting Securities immediately prior to such sale or
other disposition in substantially the same proportion as their ownership,
immediately prior to such sale or other disposition, of the Outstanding
Corporation Common Stock and Outstanding Corporation Voting Securities, as the
case may be, (B) no Person (excluding the Corporation and any employee benefit
plan (or related trust) of the Corporation or such corporation and any Person
beneficially owning, immediately prior to such sale or other disposition,
directly or indirectly, 33% or more of the Outstanding Corporation Common Stock
or Outstanding Corporation Voting Securities, as the case may be) beneficially
owns, directly or indirectly, 33% or more of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation



2



--------------------------------------------------------------------------------

entitled to vote generally in the election of directors, and (C) at least a
majority of the members of the board of directors of such corporation were
approved by a majority of the Incumbent Directors at the time of the execution
of the initial agreement or action of the Board providing for such sale or other
disposition of assets of the Corporation.
 
“Committee” means the Committee provided for in Section 5, which shall
administer the Plan.
 
“Common Stock” means common stock, par value $0.01 per share, of the
Corporation.
 
“Corporation” means SonoSite, Inc., a Washington corporation.
 
“Designated Beneficiary” means any person designated in writing by a Participant
as a legal recipient of payments due under an award in the event of the
Participant’s death, or in the absence of such designation, the Participant’s
estate. Such designation must be on file with the Corporation in order to be
effective but, unless the Participant has made an irrevocable designation, may
be changed from time to time by the Participant.
 
“Disability,” unless otherwise defined by the Committee, means a mental or
physical impairment of the Participant that is expected to result in death or
that has lasted or is expected to last for a continuous period of 12 months or
more and that causes the Participant to be unable, in the opinion of the
Corporation, to perform his or her duties for the Corporation or its
subsidiaries and to be engaged in any substantial gainful activity.
 
“Early Retirement” means early retirement as that term is defined by the Plan
Administrator from time to time for purposes of the Plan.
 
“Fair Market Value” of the Common Stock as of any trading day means the average
(rounded to the next highest cent in the case of fractions of a cent) of the
high and low sales prices of the Common Stock as reported on such trading day by
the Nasdaq National Market. If no sales price is reported for the Common Stock
on such trading day, then “Fair Market Value” shall mean the highest bid price
reported for the Common Stock on such trading day by the National Quotation
Bureau Incorporated or any similar nationally recognized organization. If there
is no such reported price for the Common Stock for the date in question, then
such price on the last preceding date for which such price exists shall be
determinative of Fair Market Value. The Committee, in its sole discretion, shall
make all determinations required by this definition.
 
“Participant” means a person who has received an award under the Plan.
 
“Plan” means this SonoSite, Inc. 1998 Nonofficer Employee Stock Option Plan.
 
“Retirement” means retirement as of the Participant’s normal retirement date
under the Corporation’s 401(k) Plan or other similar successor plan applicable
to salaried employees, unless otherwise defined by the Committee from time to
time for purposes of the Plan.



3



--------------------------------------------------------------------------------

“Withholding Tax” means any tax, including any federal, state or local income
tax, required by any governmental entity to be withheld or otherwise deducted
and paid with respect to the transfer of shares of Common Stock as a result of
the exercise of an option.
 
3.    Stock Subject to the Plan
 
There are reserved for issuance upon the exercise of options under the Plan
1,750,000 shares of Common Stock. Such shares may be authorized and unissued
shares of Common Stock or shares now held or subsequently acquired by the
Corporation. If any option granted under the Plan shall expire or terminate for
any reason (including, without limitation, by reason of its surrender, pursuant
to the provisions of the third paragraph of Section 7(b) or otherwise, or
cancellation, in whole or in part, pursuant to the provisions of Section 7(c) or
otherwise, or the substitution in place thereof of a new option) without having
been exercised in full, the shares subject thereto shall again be available for
the purposes of issuance under the Plan.
 
4.    Administration
 
The Plan shall be administered by the Committee. Subject to the express
provisions of the Plan, the Committee shall have plenary authority, in its
discretion, to determine the individuals to whom, and the time or times at
which, options shall be granted and the number of shares to be covered by each
such grant. In making such determinations, the Committee may take into account
the nature of the services rendered by the respective Participants, their
present and potential contributions to the Corporation’s success and such other
factors as the Committee in its discretion may deem relevant. Subject to the
express provisions of the Plan, the Committee shall have plenary authority to
interpret the Plan, to prescribe, amend and rescind rules and regulations
relating to it, to determine the terms and provisions of option agreements
(which need not be identical) and to make all other determinations necessary or
advisable for the administration of the Plan. The Committee’s determinations of
the matters referred to in this Section 4 shall be conclusive.
 
To the extent consistent with applicable law, the Board may authorize a senior
executive officer of the Corporation to grant options under the Plan, within the
limits specifically prescribed by the Board.
 
5.    The Committee
 
The Board shall designate a Committee of members of the Board. Currently, the
Committee shall consist solely of two or more members of the Board. The
Committee shall be appointed by the Board, which may from time to time appoint
members of the Committee in substitution for members previously appointed and
may fill vacancies, however caused, in the Committee. The Committee shall select
one of its members as its Chairman and shall hold its meetings at such times and
places as it may determine. A majority of its members shall constitute a quorum.
All determinations of the Committee shall be made by not less than a majority of
its members. Any decision or determination reduced to writing and signed by all
the members shall be fully as effective as if it had been made by a majority
vote at a meeting duly



4



--------------------------------------------------------------------------------

called and held. The Committee may appoint a secretary, shall keep minutes of
its meetings and shall make such rules and regulations for the conduct of its
business as it shall deem advisable.
 
6.    Eligibility
 
The Committee may grant options only to employees of the Corporation and of its
present and future subsidiary corporations (“subsidiaries”) who are not
“executive officers,” within the meaning prescribed by Rule 16a-1(f) promulgated
under the Exchange Act, or directors of the Corporation. Any person eligible
under the Plan may receive one or more grants of options as the Committee shall
from time to time determine, and such determinations may be different as to
different Participants and may vary as to different grants.
 
7.    Option Grants
 
(a)  The Committee is authorized under the Plan, in its discretion, to issue
options as “nonqualified stock options” that are not intended to qualify as
“incentive stock options” under Section 422 of the United States Internal
Revenue Code of 1986, as amended (the “Code”) and the options shall be
designated as nonqualified stock options in the applicable option agreement.
Unless approved by the holders of a majority of the shares of the Corporation
present in person or by proxy and entitled to vote thereon at a duly convened
meeting of shareholders, the Committee shall not (a) grant any options under the
terms of the Plan with a purchase price that is less than 100% of the Fair
Market Value of the Common Stock on the date of grant or (b) reduce the purchase
price of any option outstanding or to be granted in the future under the terms
of the Plan; any amendment or repeal of the provisions of this sentence requires
the affirmative vote of the holders of a majority of shares of the Corporation
present at a duly convened shareholders’ meeting in person or by proxy and
entitled to vote thereon. Notwithstanding the previous sentence, any option may
provide that the purchase price be equal to the average Fair Market Value of the
Common Stock over any continuous period of trading days beginning and ending no
more than 30 business days before or after the date such option is granted.
 
(b)  The Committee shall be authorized in its discretion to prescribe in the
option grant the installments, if any, in which an option granted under the Plan
shall become exercisable, provided that no option shall be exercisable prior to
the six months prior to the date of grant thereof except as provided in Sections
7(c), (d), (g), (h) and (i) or except as the Committee otherwise determines, and
provided further that options granted to employees of the Corporation’s
subsidiary in Spain, SonoSite Iberica, S.L., who are residents of Spain shall be
subject to the vesting schedule set forth in Addendum 1 attached hereto. In no
case may an option be exercised as to less than 50 shares at any one time (or
the remaining shares covered by the option if less than 50) during the term of
the option. The Committee shall also be authorized to establish the manner of
the exercise of an option. The term of each option shall be not more than 10
years from the date of grant thereof.
 
In general, upon exercise, the option price is to be paid in full in cash;
however, the Committee can determine at any time prior to exercise of an option,
that additional forms of payment will be permitted. To the extent permitted by
the Committee and applicable laws and regulations (including, but not limited
to, federal tax and securities laws and regulations and state



5



--------------------------------------------------------------------------------

corporate law), an option may be exercised (i) in Common Stock owned by the
option holder having a Fair Market Value on the date of exercise equal to the
aggregate option price, or in a combination of cash and stock; provided,
however, that payment in stock shall not be made unless such stock shall have
been owned by the option holder for a period of at least six months prior
thereto (or any shorter period necessary to avoid a charge to the Corporation’s
earnings for financial reporting purposes); or (ii) by delivery of a properly
executed exercise notice, together with irrevocable instructions to a broker
designated by the Corporation, all in accordance with the regulations of the
Federal Reserve Board, to deliver promptly to the Corporation the amount of sale
or loan proceeds to pay the exercise price and any federal, state or local
withholding tax obligations that may arise in connection with the exercise.
 
In lieu of requiring an option holder to pay cash or stock and to receive in
turn certificates for shares of Common Stock upon the exercise of an option, if
the option so provides, the Committee may elect to require the option holder to
surrender the option to the Corporation for cancellation as to all or any
portion of the number of shares covered by the intended exercise and receive in
exchange for such surrender a payment, at the election of the Committee, in
cash, in shares of Common Stock or in a combination of cash and shares of Common
Stock, equivalent to the appreciated value of the shares covered by the option
surrendered for cancellation. Such appreciated value shall be the difference
between the option price of such shares (as adjusted pursuant to Section 10) and
the Fair Market Value of such shares, which shall for this purpose be determined
by the Committee taking into consideration all relevant factors, but which shall
not be less than the Fair Market Value of such shares on the date on which the
option holder’s notice of exercise is received by the Corporation. Upon delivery
to the Corporation of a notice of exercise of option, the Committee may avail
itself of its right to require the option holder to surrender the option to the
Corporation for cancellation as to shares covered by such intended exercise. The
Committee’s right of election shall expire, if not exercised, at the close of
business on the fifth business day following the delivery to the Corporation of
such notice. Should the Committee not exercise such right of election, the
delivery of the aforesaid notice of exercise shall constitute an exercise by the
option holder of the option to the extent therein set forth, and payment for the
shares covered by such exercise shall become due immediately.
 
(c)  In the event that a Participant’s services for the Corporation or one of
its subsidiaries shall cease and the termination of such individual’s service is
for cause, the option shall automatically terminate upon first notification to
the option holder of such termination of services, unless the Committee
determines otherwise, and such option shall automatically terminate upon the
date of such termination of services for all shares which were not purchasable
upon such date. For purposes of this Section 7(c), “cause” is defined as a
determination by the Committee that the option holder (i) has committed a
felony, (ii) has engaged in an act or acts of deliberate and intentional
dishonesty resulting or intended to result directly or indirectly in improper
material gain to or personal enrichment of the individual at the Corporation’s
expense, or (iii) has willfully disobeyed the Corporation’s appropriate rules,
instructions or orders, and such willful disobeyance has continued for a period
of 10 days following notice thereof from the Corporation.



6



--------------------------------------------------------------------------------

 
In the event of the termination of the services of the holder of an option
because of Retirement, Early Retirement at the Corporation’s request or
Disability, he may (unless such option shall have been previously terminated
pursuant to the provisions of the preceding paragraph or unless otherwise
provided in his option grant) exercise such option at any time prior to the
expiration of the option, (i) in the event of Disability or Retirement, to the
extent of the number of shares covered by such option, whether or not such
shares had become purchasable by him at the date of the termination of his
services and (ii) in the event of Early Retirement at the Corporation’s request,
to the extent of the number of shares covered by such option at such time or
times as such option becomes purchasable by him in accordance with its terms.
 
In the event of the death of an individual to whom an option has been granted
under the Plan, while he is performing services for the Corporation or a
subsidiary, the option theretofore granted to him (unless his option shall have
been previously terminated pursuant to the provisions of this Section 7(c) or
unless otherwise provided in his option grant) may, subject to the limitations
described in Section 7(f), be exercised by his Designated Beneficiary, by his
legatee or legatees of the option under his last will, or by his personal
representatives or distributees, at any time within a period of one year after
his death, but not after the expiration of the option, to the extent of the
remaining shares covered by his option whether or not such shares had become
purchasable by such an individual at the date of his death. In the event of the
death of an individual (i) during the 30-day period, or the 90-day period, as
applicable, following termination of his services or (ii) following termination
of his services by reason of Retirement, Early Retirement at the Corporation’s
request or Disability, then the option (if not previously terminated pursuant to
the provisions of this Section 7(c)) may be exercised during the one-year period
following termination of his services or during the remaining term of the
option, respectively, but not after the expiration of the option, by his
Designated Beneficiary, by his legatee under his last will, or by his personal
representative or distributee, but only to the extent of the number of shares
purchasable by such Participant pursuant to the provisions of Section 7(d) at
the date of termination of his services.
 
In the event of the termination of the services of the holder of an option,
other than by reason of Retirement, Early Retirement at the Corporation’s
request, Disability or death, he may (unless his option shall have been
previously terminated pursuant to the provisions of this Section 7(c) or unless
otherwise provided in his option grant) exercise his option at any time within
30 days after such termination, if such option was granted prior to February 8,
2001, or within 90 days after such termination, if such option was granted on or
after February 8, 2001, or such longer period as determined by the Committee,
but not after the expiration of the option, to the extent of the number of
shares covered by his option which were purchasable by him at the date of the
termination of his services, and such option shall automatically terminate upon
the date of such termination of services for all shares which were not
purchasable upon such date.
 
(d)  Notwithstanding the foregoing provisions, the Committee may determine, in
its sole discretion, in the case of any termination of services, that the holder
of an option may exercise such option to the extent of some or all of the
remaining shares covered thereby whether or not such shares had become
purchasable by such an individual at the date of the



7



--------------------------------------------------------------------------------

termination of his services and may exercise such option at any time prior to
the expiration of the original term of the option. Options granted under the
Plan shall not be affected by any change of relationship with the Corporation so
long as the holder continues to be an employee, consultant or independent
contractor of the Corporation or of a subsidiary. The Committee, in its absolute
discretion, may determine all questions of whether particular leaves of absence
constitute a termination of services. Nothing in the Plan or in any option
granted pursuant to the Plan shall confer on any individual any right to
continue in the employ or other service of the Corporation or any other person
or interfere in any way with the right of the Corporation or any other person to
terminate his employment or other services at any time.
 
(e)  The date of grant of an option pursuant to the Plan shall be the date
specified by the Committee at the time it grants such option, provided that such
date shall not be prior to the date of such action by the Committee and that the
price shall be determined in accordance with Section 7(a) on such date. The
Committee shall promptly notify a grantee of an award and a written option grant
shall promptly be duly executed and delivered by or on behalf of the
Corporation.
 
(f)  Notwithstanding any contrary waiting period, installment period or other
limitation or restriction in any option agreement or in the Plan, in the event
of a Change in Control, each option outstanding under the Plan shall thereupon
become exercisable at any time during the remaining term of the option, but not
after the term of the option, to the extent of the number of shares covered by
the option, whether or not such shares had become purchasable by the Participant
thereunder immediately prior to such Change in Control, by the holder of the
option.
 
(g)  Anything in the Plan to the contrary notwithstanding, during the 90-day
period from and after a Change in Control (x) an optionee (other than an
optionee who initiated a Change in Control in a capacity other than as an
officer or a director of the Corporation) who is an executive officer or a
director of the Corporation (within the meaning of Section 16 of the Exchange
Act and the rules and regulations promulgated thereunder) with respect to an
option that was granted at least six months prior to the date of exercise
pursuant to this sentence and is unaccompanied by a stock appreciation right and
(y) any other optionee who is not an executive officer or a director with
respect to an option that is unaccompanied by a stock appreciation right shall,
unless the Committee shall determine otherwise at the time of grant, have the
right, in lieu of the payment of the full purchase price of the shares of Common
Stock being purchased under the option and by giving written notice to the
Corporation, to elect (within such 90-day period) to surrender all or part of
the option to the Corporation and to receive in cash an amount equal to the
amount by which the amount determined pursuant to Section 7(h) hereof on the
date of exercise (determined as if the optionee had exercised a limited stock
appreciation right on such date) shall exceed the purchase price per share under
the option multiplied by the number of shares of Common Stock granted under the
stock option as to which the right granted by this sentence shall have been
exercised. Such written notice shall specify the optionee’s election to purchase
shares granted under the option or to receive the cash payment referred to in
the immediately preceding sentence.



8



--------------------------------------------------------------------------------

 
(h)  For the purpose of determining the amount payable under Section 7(g)
hereof, the fair market value of the Common Stock will be equal to the higher of
(a) the highest Fair Market Value of the Common Stock during the 90-day period
ending on the date the limited stock appreciation right is exercised and (b)
whichever of the following is applicable:
 
(1)  the highest per share price paid in any tender or exchange offer which is
in effect at any time during the 90 calendar days preceding the exercise of the
limited right;
 
(2)  the fixed or formula price for the acquisition of shares of Common Stock in
a merger or similar agreement approved by the Corporation’s shareholders or
Board, if such price is determinable on the date of exercise; and
 
(3)  the highest price per share paid to any shareholder of the Corporation in a
transaction or group of transactions giving rise to the exercisability of the
limited right.
 
(i)  Notwithstanding the foregoing provisions, the optionee’s employment or
other contract with the Corporation may provide that upon termination of his
employment or other services for other than cause or for “good reason” (as
defined in his contract), all stock options shall become immediately
exercisable.
 
8.    Withholding Taxes
 
In connection with the transfer of shares of Common Stock as a result of the
exercise of an option, the Corporation (a) shall not issue a certificate for
such shares until it has received payment from the Participant of any
Withholding Tax in cash or by the retention or acceptance upon delivery thereof
by the Participant of shares of Common Stock sufficient in Fair Market Value to
cover the amount of such Withholding Tax and (b) shall have the right to retain
or sell without notice, or to demand surrender of, shares of Common Stock in
value sufficient to cover any Withholding Tax. The Corporation shall have the
right to withhold from any cash amounts due from the Corporation to the award
recipient pursuant to the Plan an amount equal to the Withholding Tax. In either
case, the Corporation shall make payment (or reimburse itself for payment made)
to the appropriate taxing authority of an amount in cash equal to the amount of
such Withholding Tax, remitting any balance to the Participant. For purposes of
this Section 8, the value of shares of Common Stock so retained or surrendered
shall be equal to the Fair Market Value of such shares on the date that the
amount of the Withholding Tax is to be determined (the “Tax Date”), and the
value of shares of Common Stock so sold shall be the actual net sale price per
share (after deduction of commissions) received by the Corporation.
 
Notwithstanding the foregoing, the Participant may elect, subject to approval by
the Committee, to satisfy the obligation to pay any Withholding Tax, in whole or
in part, by providing the Corporation with funds sufficient to enable the
Corporation to pay such Withholding Tax or by having the Corporation retain or
accept upon delivery thereof by the Participant shares of Common Stock
sufficient in Fair Market Value to cover the amount of



9



--------------------------------------------------------------------------------

such Withholding Tax. Each election by a Participant to have shares retained or
to deliver shares for this purpose must be in writing and made on or prior to
the Tax Date.
 
9.    Transferability and Ownership Rights of Options
 
No option granted under the Plan shall be transferable otherwise than pursuant
to the designation of a Designated Beneficiary or by will, descent or
distribution, and an option may be exercised, during the lifetime of the holder
thereof, only by him. The holder of an option shall have none of the rights of a
shareholder until the shares subject thereto shall have been registered in the
name of such holder on the transfer books of the Corporation.
 
10.    Adjustments Upon Changes in Capitalization
 
Except as otherwise provided in Section 7(f), in the event of any changes in the
outstanding stock of the Corporation by reason of stock dividends, stock splits,
recapitalizations, mergers, consolidations, combinations or exchanges of shares,
split-ups, split-offs, spin-offs, liquidations or other similar changes in
capitalization, or any distribution to shareholders other than cash dividends,
the Committee shall make such adjustments, if any, in light of the change or
distribution as the Committee in its sole discretion shall determine to be
appropriate, in the number and class of shares or rights subject to options and
the exercise prices of the options. In the event of any such change in the
outstanding Common Stock of the Corporation, the aggregate number and class of
shares available under the Plan and the maximum number of shares as to which
options may be granted shall be appropriately adjusted by the Committee.
 
11.    Amendment and Termination
 
Unless the Plan shall theretofore have been terminated as hereinafter provided,
the Plan shall terminate on, and no grants of options shall be made after,
December 11, 2008; provided, however, that such termination shall have no effect
on grants of options made prior thereto. The Board of Directors of the
Corporation may terminate the Plan, or modify or amend the Plan in such respects
as it shall deem advisable in order to conform to any change in any law or
regulation applicable thereto, or in other respects; provided, however, that as
specified in Section 7(a) of the Plan, any amendment or repeal of the applicable
provisions of such Section requires the affirmative vote of the holders of a
majority of shares of the Corporation present at a duly convened shareholders’
meeting in person or by proxy and entitled to vote thereon. The amendment or
termination of the Plan shall not, without the consent of the recipient of any
award under the Plan, alter or impair any rights or obligations under any award
theretofore granted under the Plan.
 
12.    Effectiveness of the Plan
 
The Plan shall become effective on December 11, 1998. The Committee may in its
discretion authorize the granting of options, the issuance or exercise of which
shall be expressly subject to the condition that a registration statement under
the Securities Act of 1933, as amended, with respect to such shares shall have
become effective.



10



--------------------------------------------------------------------------------

Adopted by the Board on December 11, 1998. Plan amended and restated by the
Board on May 6, 1999, July 27, 2000, February 8, 2001, April 24, 2001, September
6, 2001, February 13, 2002, and on July 25, 2002.



11



--------------------------------------------------------------------------------

ADDENDUM TO THE SONOSITE, INC.
1998 Nonofficer Employee Stock Option Plan
 
FOR RESIDENTS OF SPAIN
 
This Addendum to the SonoSite, Inc. 1998 Nonofficer Employee Stock Option Plan
(the “Addendum”) shall have application only to Participants who are employees
of SonoSite Iberica, S.L. and residents of Spain. Capitalized terms contained
herein shall have the meanings given to them in the Plan, unless otherwise
provided in this Addendum. Notwithstanding any provision to the contrary in the
Plan and to the extent required by applicable law, the following terms and
conditions shall apply to all awards granted to residents of Spain, who are
employees of SonoSite Iberica, S.L., until such time as the Board determines
otherwise.
 
Exercise of Options: Vesting
 

 
(a)
 
Except as otherwise determined by the Committee, options will vest and become
exercisable in connection with the following schedule:

 
Date on and After Which Option Is
Exercisable

--------------------------------------------------------------------------------

  
Portion of Total Option Which Is Exercisable

--------------------------------------------------------------------------------

Two years and one day after the Grant
  
50%
    

--------------------------------------------------------------------------------

Each One-Year Anniversary of Date of Grant thereafter
  
An additional 25%
    

--------------------------------------------------------------------------------

 

 
(b)
 
Notwithstanding the preceding sentence, an option shall become one hundred
percent (100%) vested upon termination of services due to Disability or
Retirement. If a Participant terminates services due to Early Retirement at the
Company’s request, the Participant may exercise, at any time before the
Expiration Date, the portion of his option that was vested on the date of
termination. If the Participant dies within 90 days after terminating services
with the Company or after terminating services due to Retirement, Early
Retirement at the Company’s request or Disability, the option may be exercised
in accordance with the terms and provisions contained in the Plan.



12